Exhibit 23.1 Bartolomei Pucciarelli, LLC 2564 Brunswick Pike Lawrenceville, NJ 08648 Consent of Independent Registered Public Accounting Firm BioNeutral Group, Inc. Newark, NJ We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of BioNeutral Group, Inc. of our report dated March 17, 2010, relating to the October 31, 2009 consolidated financial statements, which appears in this Annual Report on Form 10-K. Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. Bartolomei Pucciarelli, LLC Lawrenceville, NJ February 15, 2011
